Case 1:19-cv-00886-RP Document 1-1 Filed 09/10/19 Page 1 of 10




                                                          EXHIBIT 1
Case 1:19-cv-00886-RP Document 1-1 Filed 09/10/19 Page 2 of 10
Case 1:19-cv-00886-RP Document 1-1 Filed 09/10/19 Page 3 of 10
Case 1:19-cv-00886-RP Document 1-1 Filed 09/10/19 Page 4 of 10
Case 1:19-cv-00886-RP Document 1-1 Filed 09/10/19 Page 5 of 10
Case 1:19-cv-00886-RP Document 1-1 Filed 09/10/19 Page 6 of 10
Case 1:19-cv-00886-RP Document 1-1 Filed 09/10/19 Page 7 of 10
Case 1:19-cv-00886-RP Document 1-1 Filed 09/10/19 Page 8 of 10
Case 1:19-cv-00886-RP Document 1-1 Filed 09/10/19 Page 9 of 10
Case 1:19-cv-00886-RP Document 1-1 Filed 09/10/19 Page 10 of 10
